DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
On pages 4-5 of the Remarks, Applicant states “Claim 1 has been amended to recite that ‘the retainer groove includes a first radial depth located farthest from the axial end and a second radial depth located axially between the axial end and the first radial depth’ and recites that ‘the first radial depth is greater than the second radial depth.’ This is shown in the applicant's FIG. 3, which is reproduced below. The different radial depths in the retainer groove are indicated as 20a (first radial depth) and 20b (second radial depth). The second radial depth 
In rejecting claim 5 (now claim 1), the Office action points to FIG. 12 of Zemberry as teaching such a retainer groove. To the contrary, each groove in Zemberry, i.e., grooves 18 and 40, have only a single radial depth.”
Examiner disagrees.  As depicted by the annotated figure below, the retainer groove indeed comprises (includes) several radial depths.  For instance, the first radial depth is that depth where the tab (30) abuts the sidewall of the groove.  The second radial depth is defined just below the opening of the groove, referenced by the arrowhead in the annotated figure, and thus the first radial depth is greater than the second, as required by the claim.  Another depth, for example is radially between the first and second radial depths, where the leader line for numeral (18) ends.  The language of the recitation “the retainer groove comprises a first radial depth…and a second radial depth” only so requires the groove to have first and second identifiable depths.  The recitation does not require any additional structure, such as a step which defines the second radial depth.  It only requires a groove which has more than one discernible depth.  As just described, Zemberry shows that his groove has identifiable first and second radial depths wherein the first depth is greater than the second depth, and therefore the rejection of claim 1 by Zemberry is valid and has been maintained.


    PNG
    media_image1.png
    304
    548
    media_image1.png
    Greyscale

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/17/20 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemberry (US 3,672,708).
As to claim 1, Zemberry discloses a pipe, comprising:  a tubular member (10) having a central axis, an exterior surface, and a retainer groove (18) formed in the exterior surface; a sheath (42) mounted to the tubular member such that the sheath at least partially covers the retainer groove (Fig. 12); and a retainer (26/30) located in the retainer groove radially beneath the sheath relative to the central axis; wherein the sheath is an annular ring shape with an inner surface of a constant diameter that contacts the exterior surface of the tubular member (see Figs. 5 and 12); wherein the retainer groove is located adjacent to an axial end of the tubular member, the retainer groove comprises a first radial depth (see annotated figure below) located farthest from the axial end, and a second radial depth (see annotated figure below) located axially between the axial end and the first radial depth, wherein the first radial depth is greater than the second radial depth.  

    PNG
    media_image1.png
    304
    548
    media_image1.png
    Greyscale

As evidenced by the annotated figure above, the retainer groove comprises several radial depths.  To illustrate, the first radial depth is that depth where the tab (30) abuts the sidewall of the groove.  The second radial depth is defined just below the opening of the groove, referenced by the arrowhead in the annotated figure above.  The first depth is clearly greater than the second.  Another depth, for example is radially between the first and second radial depths, where the leader line for numeral (18) ends.  The language of the recitation “the retainer groove comprises a first radial depth…and a second radial depth” only so requires the groove to have first and second identifiable depths.  The recitation does not require any additional structure, such as a step which defines the second radial depth.  It only requires a groove have more than one discernible depth.  A good analogy would be to a swimming pool, which has various depths; a first radial depth of 6 feet is greater than a second radial depth at 3 feet.
2, Zemberry discloses the pipe of claim 1, wherein the retainer is configured to comprise:  a collapsed configuration having a collapsed radius relative to the axis when positioned at least partially beneath the sheath, and an expanded configuration having an expanded radius relative to the central axis that is greater than the collapsed radius when the sheath does not at least partially cover the retainer groove.  Refer to col. 3, l. 41 - col. 4, l. 31.

As to claim 3, Zemberry discloses the pipe of claim 1, wherein the sheath completely circumscribes the retainer groove.  Refer to Figs 4A and 5.

As to claim 4, Zemberry discloses the pipe of claim 1, wherein the retainer groove comprises a plurality of radial depths relative to the central axis.  Refer to annotated Fig. 12 above.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemberry in view of Anton et al (US 2010/0201118).
This rejection is in response to Applicant’s challenge of Official Notice in his remarks filed with the last response (dated 10/19/21).
As to claim 6, Zemberry discloses the pipe of claim 1, except for further comprising a radio frequency identification device (RFID) associated with the sheath and configured to provide detection of the pipe by an external processor; and30Attorney Docket No.: WEST20-10032
7, Zemberry discloses the pipe of claim 1, except for further comprising a sensor associated with the sheath and configured to detect leakage in the pipe or in an area surrounding the retainer groove.  
As Applicant did properly challenge the Official Notice in the prior office action (mailed 05/19/21), Examiner has produced Anton et al for a teaching of the subject matter of claims 6 and 7.
Anton et al discloses a conduit connection with a sensing function.  As shown in Figure 8, sensors (310) are shown on the conduit (C), sheath (308), fitting body (302) and nut (306).  The sensors are used to detect stresses, properties of the fluid such as temperature, and can be used to verify proper pull-up, vibration, pressure.  The sensors can be proximity sensors, and used for leak detection (see [0082]).  Also refer to paragraphs [0091] and [0092], which states that the sensors can be used to indicate successful tube position during and after installation, and can be RFID.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zemberry, as taught by Anton et al to include an RFID (claim 6) in order to detect leakage, and to modify Zemberry to include a sensor (claim 7), in order to detect leakage so as to mitigate damage or loss from leakage.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemberry, alone.
As to claim 8, Zemberry discloses the pipe of claim 1, wherein the sheath is configured to compress within the retainer groove when inserted into a second pipe and form a seal between the tubular member and the second pipe when under tension.  Zemberry is not explicit as to whether the sheath is made of a malleable material.
However, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected a malleable In re Leshin, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zemberry’s sheath to be made of a malleable material.  
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

James M. Hewitt II
Primary Examiner
Art Unit 3679


/JAMES M HEWITT II/Primary Examiner, Art Unit 3679